Citation Nr: 1228521	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-15 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for organic brain syndrome, to include secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for organic brain syndrome, to include secondary to PTSD.

3.  Entitlement to service connection for arthritis of the knees and hips.

4.  Entitlement to service connection for aphasia, to include secondary to PTSD.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation



WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.
 
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Baltimore, Maryland.  
 
In April 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the VA Central Office in Washington, DC; a transcript of that hearing is of record. 

During the April 2012 hearing, the Veteran and withdrew on the record the issue of whether new and material evidence has been received to reopen a claim for service connection for prostate cancer. This issue will not be addressed by the Board and is considered to be properly withdrawn in accord with 38 C.F.R. § 20.204 (2011).  

The issues of entitlement to service connection for alcohol and polysubstance abuse, secondary to posttraumatic stress disorder; and entitlement to special monthly compensation based upon housebound status have been has raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for organic brain syndrome, arthritis of the knees and hips, and aphasia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied entitlement to service connection for organic brain syndrome.

2.  The evidence pertaining to organic brain syndrome submitted since the January 2004 rating decision is new, it relates to an unestablished fact necessary to substantiate the claim, it is neither cumulative nor redundant, and it raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The January 2004 rating decision which denied entitlement to service connection for organic brain syndrome is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence received since the January 2004 denial is new and material, the criteria for reopening the claim of entitlement to service connection for organic brain syndrome are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met for purposes of this decision.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The RO denied the Veteran's claim of entitlement to service connection for organic brain syndrome in January 2004.  

The evidence of record in January 2004 consisted of service treatment records, VA treatment records, private treatment records, and VA examination reports.  The Veteran's claim was denied in January 2004 because there was no evidence of a current diagnosis, or that the condition occurred in or was caused by service.

As the Veteran did not perfect an appeal of the January 2004 RO decision it is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

"New" evidence is evidence not previously submitted to agency decisionmakers.  "Material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's January 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since January 2004 includes VA and private treatment records.  As noted, at the time of the 2004 rating decision, there was no evidence of a current disability or of a link to service.  Since that time, a diagnosis of organic brain syndrome has been established, for example, in an April 2012 report of a VA psychiatrist, Richard Rosse, M.D.  In his April 2012 report, Dr. Rosse also offers statements supportive of a nexus between the Veteran's organic brain syndrome and his service-connected PTSD.  Dr. Rosse stated there is a "growing body of evidence suggesting that patients with severe PTSD such as this patient are at significantly increased risk of developing dementia syndromes. It cannot be ruled out at this time that this patient's current cognitive impairments/mild dementia are more related to his Vietnam combat related PTSD then [sic] any contribution from subsequent alcohol and substance misuse."  

The Board finds that this evidence is "new" in that it was not before agency decisionmakers at the time of the January 2004 final denial of the claim for service connection, and it is not duplicative or cumulative of evidence previously of record.  Moreover, the Board finds this evidence "material."  In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Here, the statements of Dr. Rosse establish a current diagnosis, and offer support of a nexus between the current organic brain syndrome and PTSD.  Accordingly, this evidence raises a reasonable possibility of substantiating the Veteran's claim.  Hence, the criteria for reopening the claim of entitlement to service connection for organic brain syndrome are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen the claim for service connection for organic brain syndrome has been received.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

At his April 2012 personal hearing, the Veteran testified that he receives treatment at the Silver Spring Vet Center in Bethesda, Maryland.  See Hearing Transcript, p. 13.  While a large volume of records from the VA Medical Center in Washington, DC have been obtained, there are no records from the Bethesda facility in the claims file.  These records must be obtained, in addition to any other updated VA treatment records.  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A remand is also required in order to afford the Veteran VA examinations to determine the nature and etiology of the disorders at issue.  No examination has been offered thus far for any claim on appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

As for organic brain syndrome, as noted above, a current diagnosis is documented in an April 2012 private medical report.  The April 2012 report also offers evidence supportive of a link between organic brain syndrome and the Veteran's service-connected posttraumatic stress disorder.  Against such a link is a February 2005 VA treatment record which indicates that the Veteran's history of alcohol use was likely a contributing factor to his cognitive impairment.  Notably, as noted above, the Veteran has raised the issue of entitlement to service connection for alcohol and polysubstance abuse secondary to posttraumatic stress disorder.  That claim is inextricably intertwined with the claims for an organic brain syndrome and aphasia.  As such, a VA examination should be conducted to determine if there is any relationship between the Veteran's service-connected PTSD and either disorder, as well as any relationship between alcohol and polysubstance abuse and posttraumatic stress disorder, and if so whether there is any relationship between that pathology and organic brain syndrome and aphasia.  

The examiner should additionally opine on whether service connection may be warranted on a direct basis.  In this regard, the Veteran served in Vietnam and was awarded the Combat Infantryman's Badge.  Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence.  See also 38 C.F.R. § 3.304(d) (2011).  The Veteran contends, and a June 2002 VA treatment record suggests, that during Vietnam  combat, he may have suffered concussions from explosions that occurred in his vicinity.  Thus, arguably an in-service event is established.  Notwithstanding, while the combat presumption can assist the Veteran in establishing the in-service injury, it does not aid in otherwise establishing a medical nexus.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  A VA examination is required for this purpose.
 
As an aside, current VA treatment records frequently refer to a head injury the Veteran reported he sustained as a child, prior to service.  A review of the service treatment records, however, does not reveal any notation of a preexisting head injury.  Further, there are no medical records dated from prior to service documenting such an injury.  As such, the Board does not find, at this time, that development to address the existence of preexisting head injury residuals is warranted.

As for arthritis of the hips and knees, a current diagnosis is documented in a September 2007 VA treatment record.  The Veteran contends that injured his hips and knees while parachuting with the 82nd Airborne Division on active military duty.  Accordingly, a VA examination is needed to determine whether there is any link between the current diagnoses and combat service.

As for aphasia, the record contains documentation of  word finding difficulties and problems involving verbal information and learning, documented in March and April 2005 VA medical reports, respectively.  An examination is needed to determine whether there may be any link between the current symptomatology, and the Veteran's service-connected PTSD, and if later service connected, organic brain syndrome.  Additionally, an opinion should be sought on the matter of direct service connection given the Veteran's combat status.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting all records from the Silver Spring Vet Center, located in Bethesda, Maryland.  Additionally, the RO/AMC should request all outstanding pertinent VA treatment records dated since July 2010, including any records from the VA Medical Center in Washington, DC.  

The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should also be afforded a VA psychiatric examination to address the nature and etiology of his alcohol and polysubstance abuse.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  
 
Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and on Virtual VA, and opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that alcohol and polysubstance abuse was caused or permanently aggravated by the appellant's posttraumatic stress disorder.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

3.  Thereafter, the Veteran should also be afforded a VA neurological examination to address the nature and etiology of his organic brain disorder and aphasia.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  
 
Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and on Virtual VA, and opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that either disability (a) had its onset in or is otherwise medically related to service; or (b) was caused, or is aggravated (permanently worsened beyond natural progression), by the Veteran's posttraumatic stress disorder.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.  If the psychiatric examination found a link between alcohol and polysubstance abuse and posttraumatic stress disorder, the examiner must express an opinion as to the impact of that abuse on the etiology of both organic brain syndrome and aphasia.  

The examiner is advised that the Veteran is a combat Veteran and his reports of in-service head injuries are consistent with the time, place and circumstances of his service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the examiner must provide a reason why this is so.  
 
4.  The Veteran should also be afforded a VA orthopedic examination to address the nature and etiology of any arthritis involving the knees and hips.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  
 
Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and on Virtual VA, and opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that arthritis of the knees and hips had its onset during service, or is in any other way causally related to his active service.  The examiner is advised that the appellant is a combat Veteran and his reports of in-service jumping injuries are consistent with the time, place and circumstances of his service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the examiner should the examiner must provide a reason why this is so.  

5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiners document their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  
 
7.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


